An unpub|ish

SuPREME Counr

OF

N EVADA

cLEnK's orman _

i()l'l')d7

-@

ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREl\/[E COURT OF THE STATE OF NEVADA

 

KING FUTTS PFM, LLC, N@. @5930
,Appellant,

vs. 
INSPIRATIoN AT GREEN VALLEY F l l. E -.')~
RANCH Hoi\/[E@WNERS

AssoclArloN, AUG l 1 m
R@Spondent_ T |E .L|NDEMAN

DEPUTY CLERK

ORDE'R DISMIS SING APPEAL

’I‘_his appeal was docketed in this court on June 25, 2014,
without payment of the requisite filing fee. On that same day a notice was
`ssued directing appellant to pay the filing fee within ten days. The notice

urther advised that failure to pay the filing fee within ten days would
esult in the dismissal of this appeal. To date, appellant has not paid the
filing fee or otherwise responded to this court’s notice. Accordingly, cause
appearing, this appeal is dismissed

lt is so ORDERED.

CLERK or THE SUPREME C0URT
TRACIE K. LINDEMAN

BY; tl\€l(li f \lM\fill/\,\.

cc: Hon. Susan Johnson,' District Judge
Adams Law Group
Pengilly Robbins
Eighth District Court Clerk

/4' - fbi 55